Exhibit 10.4
AMENDMENT NUMBER 2 TO
EXECUTIVE EMPLOYMENT AGREEMENT
     THIS AMENDMENT NUMBER 2 TO EXECUTIVE EMPLOYMENT AGREEMENT (this
“Amendment”) is made and entered into as of May 31, 2008, by and between
Ameristar Casinos, Inc., a Nevada corporation (the “Company”), and Peter C.
Walsh (the “Executive”).
     WHEREAS, the Company and the Executive are parties to an Executive
Employment Agreement, dated as of March 13, 2002, as previously amended by
Amendment to Executive Employment Agreement dated as of August 16, 2002 (as so
amended, the “Agreement”); and
     WHEREAS, the Company and the Executive desire to amend the Agreement in
certain respects as more particularly set forth in this Amendment.
     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the Company and the Executive agree as follows:
     1. Amendment to Section 2.3. Section 2.3 of the Agreement is hereby amended
by deleting the first three sentences thereof and replacing them with the
following:
“During the Term of Employment, the Executive shall be employed as Senior Vice
President, General Counsel and Chief Administrative Officer of the Company and
will perform such other duties and services as, from time to time, are
reasonably required by the Company’s Chief Executive Officer or the Board. The
Executive shall be appointed by the Board as a corporate executive officer of
the Company at all times during the Term of Employment. The Executive will
report directly to the Chief Executive Officer of the Company. During the Term
of Employment, the Company will not reduce the title or responsibilities of the
Executive.”
     2. Amendment to Section 3.1. Section 3.1 of the Agreement is hereby amended
effective as of the date hereof, by deleting the words “Three Hundred Thousand
Dollars and 00/100 ($300,000)” and replacing them with “Five Hundred Thousand
Dollars ($500,000)”.
     3. Retroactive Base Salary Increase. Within ten (10) days following the
date hereof, the Company shall pay to the Executive an amount equal to the
aggregate incremental amount the Executive would have been paid as Base Salary
from January 1, 2008 through the date hereof had the Executive’s Base Salary on
January 1, 2008 equaled Four Hundred and Twenty-Five Thousand Dollars ($425,000)
rather than Four Hundred Thousand Dollars ($400,000).

 



--------------------------------------------------------------------------------



 



     4. Amendment to Section 3.2. Effective for the year ending December 31,
2008 and each fiscal year thereafter, Section 3.2 of the Agreement is hereby
deleted in its entirety and replaced with the following:
“3.2 Annual Bonus. The Executive will be eligible to receive a discretionary
bonus for each fiscal year of the Company at a target level of seventy-five
percent (75%) of the Executive’s weighted average Base Salary for such fiscal
year (“Annual Bonus”). The actual Annual Bonus awarded will range from zero to
one hundred and fifty percent (150%) of the Executive’s weighted average Base
Salary and will depend upon the Company’s financial performance, the Executive’s
merit performance and such other factors as the Compensation Committee may
determine.”
     5. Supplemental 2008 Annual Bonus. In addition to the annual bonus for the
year ending December 31, 2008 to which the Executive is currently entitled under
the terms of the Company’s Performance-Based Annual Bonus Plan, the Executive
shall be entitled to an additional discretionary bonus for the year ending
December 31, 2008 in an amount such that, when combined with the annual bonus,
if any, the Executive earns under the terms of the Company’s Performance-Based
Annual Bonus Plan as in existence prior to the date hereof, the Executive’s
total bonus payments for such year equal the amount the Executive would have
received under the Company’s Performance-Based Annual Bonus Plan for the year
had the Executive’s target annual bonus at the beginning of the year equaled 75%
of his weighted average Base Salary for the year.
     6. Additional Equity Compensation Awards. The Executive will be granted a
number of non-qualified stock options and restricted stock units during the
Company’s next annual equity compensation award cycle. The number of shares
subject to these awards will be determined pursuant to the Company’s equity
compensation award program; provided, however, that the Executive’s equity
compensation award allocation for such grant cycle shall be based upon 150% of
the Executive’s then-current Base Salary. If approved by the Compensation
Committee, these options and restricted stock units will be made subject to the
Company’s standard terms and conditions for senior executives and be evidenced
by separate award agreements, the terms of which will exclusively govern the
awards. In addition to the above-described equity awards, commencing in 2009,
the Executive will be eligible to receive annual equity awards based on his
position, salary level, performance bonus grade and other factors in accordance
with and subject to the terms of the Company’s equity compensation program as in
effect from time to time.
     7. New Section 25. The following new Section 25 is hereby added to the
Agreement with the existing Sections 25, 26, 27 and 28 renumbered to
Sections 26, 27, 28 and 29, respectively:
     “25 SECTION 409A COMPLIANCE
     25.1 A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the

 



--------------------------------------------------------------------------------



 



payment of any amounts or benefits upon or following a termination of employment
unless such termination is also a “separation from service” within the meaning
of Code Section 409A and the regulations and guidance promulgated thereunder
(collectively, “Code Section 409A”) and, for purposes of any such provision of
this Agreement, references to a “termination,” “termination of employment” or
like terms shall mean “separation from service.” If Executive is deemed on the
date of termination to be a “specified employee” within the meaning of that term
under Code Section 409A(a)(2)(B), then with regard to any payment or the
provision of any benefit that is specified as subject to this Section 25 or that
is otherwise considered deferred compensation under Code Section 409A payable on
account of a “separation from service,” such payment or benefit shall be made or
provided at the date which is the earlier of (i) the expiration of the six
(6)-month period measured from the date of such “separation from service” of the
Executive or (ii) the date of Executive’s death (the “Delay Period”). Upon the
expiration of the Delay Period, all payments and benefits delayed pursuant to
this Section 25.1 (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or reimbursed
to Executive in a lump sum without interest, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein.
     25.2 With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits, except as permitted by Code
Section 409A, all such payments shall be made on or before the last day of
calendar year following the calendar year in which the expense occurred.”
     8. Confirmation. Except as amended pursuant to this Amendment, the terms of
the Agreement shall continue in full force and effect.
     IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
date first written above.

          AMERISTAR CASINOS, INC.   EXECUTIVE:    
By:
  /s/ Gordon R. Kanofsky    /s/ Peter C. Walsh 
 
       
Name:
  Gordon R. Kanofsky   PETER C. WALSH
Title:
  Vice Chairman of the Board    
 
  and Chief Executive Officer    

 